Name: 2010/424/CFSP: Council Decision 2010/424/CFSP of 26Ã July 2010 amending Joint Action 2008/736/CFSP on the European Union Monitoring Mission in Georgia, EUMM Georgia
 Type: Decision
 Subject Matter: Europe;  international security;  European construction;  international affairs
 Date Published: 2010-07-31

 31.7.2010 EN Official Journal of the European Union L 199/29 COUNCIL DECISION 2010/424/CFSP of 26 July 2010 amending Joint Action 2008/736/CFSP on the European Union Monitoring Mission in Georgia, EUMM Georgia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28 and Article 43(2) thereof, Whereas: (1) On 15 September 2008, the Council adopted Joint Action 2008/736/CFSP on the European Union Monitoring Mission in Georgia, EUMM Georgia (1). (2) Joint Action 2008/736/CFSP was last extended by Joint Action 2009/572/CFSP (2) until 14 September 2010. The financial reference amount provided for to cover the expenditure related to EUMM Georgia until that date was set at EUR 49 600 000. The financial reference amount should be increased by EUR 2 500 000 in order to allow for additional operational needs of the Mission. (3) Joint Action 2008/736/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 14(1) of Joint Action 2008/736/CFSP is hereby replaced by the following: 1. The financial reference amount intended to cover the expenditure related to the Mission shall be EUR 52 100 000. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 26 July 2010. For the Council The President C. ASHTON (1) OJ L 248, 17.9.2008, p. 26. (2) OJ L 197, 29.7.2009, p. 110.